Citation Nr: 1532021	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965 and October 1965 to May 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals submission of VA records dated from 2012 through 2015 which pertain to an additional claim not currently on appeal.  Any future consideration of this case, however, should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Initially, it is noted that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

At the 2015 hearing, the Veteran reported that he was exposed to intermittent noise during service and little, if any, post service noise exposure.  He also reported that he started having hearing problems in the early 1990s and began seeing a physician at that time.  The Veteran is competent to make such statements.  

Other than whispered/spoken voice testing reports of 15/15 or 20/20 in both ears, the STRs contain only one audiological examination conducted with the aid of an audiometric machine.  Specifically, upon service entrance in July 1961, audiological examination showed pure tone thresholds, in decibels, as follows (converted to current ISO-ANSI units):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
10
5
LEFT
30
20
45
35
20

The Veteran received an H2 profile report because of the audiometric findings.  As noted above, there are no additional audiometric test results, to include upon separation.  

Post service reports of ear or hearing problems are not indicated until October-November 1991.  VA records at that time reflect that the Veteran was seen for dizziness and hearing problems.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
25
20
25
LEFT
25
25
30
25
25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Probable Meniere's disease was noted.  It was also noted that the slight difference in hearing levels in the ears was diagnostically insignificant.  

VA records dated in dated in September 2008 reflect that the Veteran was issued binaural amplification due to "mild" bilateral hearing loss.  He was seen in early 2011 in that his hearing aids needed repair.  

Upon VA audiological examination in May 2011, the Veteran complained of bilateral hearing loss and tinnitus.  He reported intermittent inservice noise exposure but only minimal noise exposure after service.  

On authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
45
45
LEFT
30
35
40
50
45

Bilateral speech recognition ability was 96 percent.  

The diagnosis was mild to moderate sensorineural hearing loss bilaterally, with subjective tinnitus that occurred "only" 1-2 times per week (lasting for a few minutes).  

The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not to be the result of his active service, to include his inservice noise exposure.  In making her determination, the examiner, who reviewed the claims file, noted that the 1961 examination report showed mild hearing loss at 2000 hertz in the left ear.  She also summarized VA tests in 1991, stating that the Veteran had normal hearing bilaterally in the 250-8000 Hz frequency range.  As for results in 1992, they showed hearing within normal limits except at 1500 hertz.  She also acknowledged a July 1992 report wherein the Veteran denied hearing loss and tinnitus.  She noted that VA records in 2008 showed no complaints of tinnitus.  She opined that the Veteran's hearing loss and tinnitus were not related to service, but that etiology of the hearing loss was "unknown."  She pointed to the 2008 Veteran's denial of tinnitus in opining that his tinnitus was unrelated to service.  

During the Veteran's May 2015 Board hearing, he testified as to inservice excessive noise exposure, as well as the inservice presence of tinnitus and intermittent hearing loss.

It is noted that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 (2014) need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted, as the regulation does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service.  Ledford v. Derwinski, 3 Vet. App 87, 89 (1992).  The United States Court of Appeals for Veterans Claims has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board finds that the May 2011 opinion does not adequately address the medical questions raised in this case.  Thus, the opinion is inadequate and cannot serve as the basis of a denial of service connection for hearing loss and tinnitus.  

In light of the above, the Board finds that the Veteran should be provided another VA audiology examination to determine the nature and etiology of any demonstrated bilateral hearing loss and tinnitus and obtain an opinion on the significance, if any, of the pure tone threshold loss of 45 decibels at 2000 hertz in the left ear during service, or any other inservice or post service pure tone threshold losses that might shed light on the etiology of currently demonstrated hearing impairment and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the Veteran for a VA audiological examination with a state-licensed audiologist to determine whether any demonstrated hearing impairment and tinnitus are related to military service.  If possible, the Veteran should be examined by someone who has not previously examined him.

Please make the claims file available to the examiner for review of the case.  All tests deemed necessary, including audiometric evaluation, should be conducted.  The examiner is asked to review all pertinent records associated with the claims file, including the Veteran's service treatment records (STRs), post-service treatment records, and lay statements, as well as a May 2011 VA audiological examination report, and the Veteran's testimony at a 2015 hearing.  The examiner is asked to note that this case review took place.  

After performing all necessary tests, the examiner is asked to provide an opinion as to the following:

(a) whether the Veteran has sensorineural hearing loss and tinnitus in each ear.  

(b) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hearing loss and/or tinnitus is etiologically related to noise exposure in service (which is conceded).  

Attention is invited to the following:

The auditory thresholds in the September 1961 audiogram (which must be converted to ISO-ANSI units), as well as post service audiometric results as summarized above and in the May 2011 audiological report.  

A complete rationale must be provided for any opinion expressed.  The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the AOJ should issue a supplemental statement of the case to the Veteran and his representative and afford an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

